Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/658,909 filed on April 17, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on April 17, 2019 and July 11, 2019 have been considered by the Examiner.
Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “silicon carbide nanocoated pins, hooks or clips” (claims 10 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 104534868) in view of Liu et al. (CN 102353255) (both cited by applicant).
Regarding claims 1 and 13, Ge et al. discloses a heat stamping forming board heating furnace capable of performing a method of heating a metal blank (2) using a heating furnace system for a hot stamping process, the method comprising the steps of: providing a metal blank (2) having a thickness ranging from 1 mm to 1.8 mm (Par. 26; thickness 1.5 mm); pre-heating (via zone 4) the metal blank (2) to an initial temperature in a pre-heat chamber (4) of the heating furnace system; and directly heating the metal blank (2) in a main heating chamber (radiant heating/holding zone 52/53) of the heating furnace system from the initial temperature to a temperature greater than 850°C in less than 240 seconds (Par. 26; 950°C in 180 seconds) (Fig. 2).  Ge et al. does not disclose using microwave heating furnace system, and using microwave energy.  Liu et al. discloses using microwave heating furnace system, and using microwave energy (Abstract, Par. 11 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge et al., using microwave heating furnace system, and using microwave energy, as taught by Liu et al., for the purpose of using microwave heating to uniformly heat the whole, has the advantages of fast heating speed, high production efficiency, good product quality, no environmental pollution, and obvious energy conservation effect.
Regarding claim 5, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the pre-heat chamber (zone 4) except the pre-heat chamber has a height greater than its width.  It would have been obvious to 
Regarding claims 6-7, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the pre-heat chamber (zone 4) is done by induction heating (via induction coil 43); and from Liu, using microwave heating furnace system, and using microwave energy (Abstract, Par. 11 and 25) except the pre-heating is done by microwave energy, by thermal heating.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge/Liu, the pre-heating is done by microwave energy, by thermal heating, for the purpose of using microwave heating to uniformly heat the whole, has the advantages of fast heating speed, high production efficiency, good product quality, no environmental pollution, and obvious energy conservation effect.
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 104534868) in view of Liu et al. (CN 102353255) and further view of Kim et al. (US Pub. 2017/0183757) (cited by applicant).
Regarding claims 2 and 18, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the main heating zone includes two or more heating sub-zones (radiant heating 52 and holding zone 53) except each sub-zone configured to increase a temperature range.  Kim et al. discloses two heating sub-zones (200a and 200b), wherein each zone is configured to increase a temperature range (Fig. 2; Par. 38).  It would have been obvious to one of ordinary skill in the art .
Claims 3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 104534868) in view of Liu et al. (CN 102353255) and further view of Ishiguro et al. (US Pub. 2015/0377555) (cited by applicant).
Regarding claims 3 and 14, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the steel blank (2) except the steel blank is a boron steel blank.  Ishiguro et al. discloses the steel blank is a boron steel blank (Par. 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge/Liu, the steel blank is a boron steel blank, as taught by Ishiguro et al., for the purpose of suitable to the user application for heating steel plate of a variety of sorts, such as a boron steel plate, a GA steel plate and a GI steel plate that can be used for car components.
Regarding claims 8 and 9, Ge/Liu/Ishiguro disclose substantially all features of the claimed invention as set forth above including from Ge, the steel blank (2) by radiant heating tube (51); and from Liu, using microwave heating furnace system, and using microwave energy (Abstract, Par. 11 and 25); and from Ishiguro, the steel blank is a boron steel blank (Par. 48) except the boron steel blank is being heated using 100% microwave heating; or partially microwave energy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge/Liu/Ishiguro, the boron steel blank is being heated using 100% microwave heating 
Regarding claim 15, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the steel blank (2) has a thickness ranging from 1 mm to 1.8 mm (Par. 26; thickness 1.5 mm) except the steel blank is a boron steel blank.  Ishiguro et al. discloses the steel blank is a boron steel blank (Par. 48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge/Liu, the steel blank is a boron steel blank, as taught by Ishiguro et al., for the purpose of suitable to the user application for heating steel plate of a variety of sorts, such as a boron steel plate, a GA steel plate and a GI steel plate that can be used for car components.
Claims 4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 104534868) in view of Liu et al. (CN 102353255) and further view of Dennis et al. (US Pat. 6,066,290) (cited by applicant).
Regarding claims 4 and 16, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the pre-heating (via zone 4) the metal blank (2) to the initial temperature except the initial temperature is between 350°C and 400°C.  Dennis et al. discloses the initial temperature is between 350°C and 400°C (Col. 6, Lines 64-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge/Liu, the initial 
Regarding claim 17, Dennis discloses the second temperature is greater than 850°C (Col. 6, Lines 61-64).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 104534868) in view of Liu et al. (CN 102353255) and further view of Chitre et al. (US Pat. 4,687,895) (new cited).
Regarding claim 12, Ge/Liu disclose substantially all features of the claimed invention as set forth above including from Ge, the pre-heating (via zone 4) and the main heating zone (radiant heating/holding zone 52/53) each comprises a partition (13) (Fig. 2); and from Liu, using microwave heating furnace system, and using microwave energy (Abstract, Par. 11 and 25) except the pre-heating and the main heating zone each comprises a steel mesh curtain or door to shield the microwave both into and out of the pre-heat chamber.  Chitre et al. discloses the pre-heating (left microwave cavity 11) and the main heating zone each (second from the left microwave cavity 11) comprises door (47) to shield the microwave both into and out of the pre-heat chamber (Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ge/Liu, the pre-heating and the main heating zone each comprises a steel mesh curtain or door to shield the microwave both into and out of the pre-heat chamber, s taught by Chitre, for the purpose of shielding the microwave within the microwave cavity.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/22/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761